DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Remarks and amendment, in the reply filed on 06/14/2022 is acknowledged.
Status of the Application
Claims 1 and 4-21 are pending.
Withdrawn Rejections
The rejections made under 35USC § 102 and 103 in office action dated 05/27/2022 is hereby withdrawn in view of Applicant’s amendment of claim 1 which is not taught by the prior art of record. 
Rejoinder
The election of species requirement, as set forth in the Office action mailed on 02/18/2022, has been reconsidered and is hereby withdrawn. 
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Reasons for Allowance
Applicant’s Remarks and amendment filed on 06/14/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process of making HA-drug conjugate using additive ethyl cyano(hydroxylimino)acetate as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process of making HA-drug conjugate using additive ethyl cyano(hydroxylimino)acetate as in the instant claims. The closest prior art, Norbedo (Carbohydrate Research; 2009, 344, 98-104), teaches a method of making HA-drug conjugate by preparing a solution of drug molecules (camptothecin CPT, a cytotoxic drug that has a carboxylate group) in DMSO, additive (NHS) solution in DMSO, HA (molecular weight 20 kilodaltons or 17,150 daltons or 18650 daltons etc.) solution in DMSO. However, the cited prior art fails to teach the process using additive ethyl cyano(hydroxylimino)acetate as in the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice the process using additive ethyl cyano(hydroxylimino)acetate as in the instant claims. 
Therefore, claims 1 and 4-21 are allowed.
Conclusion
Claims 1 and 4-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623